Title: To George Washington from Major General Steuben, 15 June 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George



Sir
Springfield 15th June 1780

I have the honor to inclose your Excellency a Letter from Major Lee by which you will perceive that two Men had deserted from the first Post he visited this morning & perhaps others will be found gone from the other Posts.
I was utterly unacquainted with your Excellencys intentions of releiving Major Gibbs or I should have represented the necessity of keeping Those Troops on the Lines who could be depended on.
Inclosed I send the Disposition of the Troops under my Orders. I have the honor to be Your Excellencys most Obed. Servant

steuben

